DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a vaccination delivery location axis” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 1-7, the limitation “a vaccination needle configured to extend from the vaccination device” and the limitation “an action plate coupled to the vaccination device" are vague.
It is unclear to Examiner that the vaccination needle and action plate are whether belong to a part of the vaccination device or separate parts with the vaccination device. The preamble says "a vaccination device comprising…” and then the body of claim 1 requires that “a vaccination needle”, “an action plate”.  In other words, the vaccination needle and action plate are parts of the vaccination device.  But then, the claim 1 further requires that: “an action plate coupled to the vaccination device...”; and “... cause the vaccination needle to extend from the vaccination device”.  In other words, the vaccination needle, the action plate and the vaccination device are 3 different separate parts in the vaccination device system. 
A suggestion to overcome the 112 issue above such as: A vaccination device system (including a vaccination device 900 & an action plate 100) comprising: a vaccination device 900; a vaccination needle 1010 configured to extend from the vaccination device 900; an action plate 100 coupled to the vaccination device 900.
Note: Examiner makes label numbers, i.e., 100, 900, and 1010, for further clarification.  However, these numbers 100, 900, 1010 do not need to include in the claimed invention. 

In claims 1-8, as shown in Fig. 9, the action button 100 and the vaccination device 900 are separate units.  However, the claims 1 and 8 require that an action plate comprising: ... in response to pressing the action button, cause a vaccination needle extend from a vaccination device...  In other the words, the vaccination needle is part of the action plate. Thus, it is unclear to Examiner that the vaccination device is whether same or separate part with the action plate.


Claim 1 recites the limitation "the vaccination device" in 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the limitation “a vaccination device” in line 1 of claim 1 is preamble and it is not considered as a positive limitation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 12-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yiournas (US 4,276,879).
Regarding claims 1 and 8, as best as understood, Yiournas discloses a vaccination device system, in Fig. 1, comprising: 
a vaccination needle 33 configured to extend from a vaccination device 11 (including plate 35, bracket 28, motor 27, and hypodermic syringe 20) at a vaccination delivery location 34; and 
an action plate (including plate/housing 13, 57, 58, 61 & 63) coupled to the vaccination device 11, the action plate being positioned at a predetermined location relative to the vaccination delivery location 34, wherein the action plate includes an action button 58 positioned where a first outer surface 62b/64 (in Fig. 2) of the action plate connects to a second outer surface 62 of the action plate, wherein the action button 58 is configured to:

in response to pressing the action button 58, cause the vaccination needle to extend from the vaccination device 11 at the vaccination delivery location 34 to deliver a subcutaneous injection at an injection location (via a skin of the animal, e.g. once actuated, the switch 57 cycles the electric drive motor 27 to drive the syringe 20 and attached needle 33 from the retracted positioned to the extended position, col. 6, lines 21+). 
 Regarding claim 2, as seen in Figs. 1& 5-6, in order to activate the action button 58, the predetermined amount of a force is applied on the button 58 is either greater than or equal to a minimum amount of force that activates on the action button 58.  For example: the Fig. 5 shows that the amount of force is applied less than the force of activating the action button 58, therefore, the plate 61 does not contact with the button 58, until it will become compressed by oppositely applied forces generated by the  spring 67 and the user’s hand to activate on the button 58.  At that time, the plate 61 contacts the spring 67 and the button 58.
Yiournas further explains that sufficient force to counteract the upward bias of the leaf spring 67 is applied to the retention plate 63 only when a relative solid portion of the animal’s body makes contact with the plate 63; the resistance offered by the firm tissue of the body member acts on the retention plate, does the plate begins to lower.  Because of the slight protrusion of the actuator button above the planar work surface, the entire bottom surface 62a of the retention plate must be in intimate contact with the planar work surface, as in Fig. 6, before the switch is fully actuated... and cause the needle 33 from the retracted positioned to the extended position, col. 5, line 68-col. 6, line 30. 
Regarding claims 4 and 12, wherein the activation axis (e.g. the vertical y-axis of the action button 58) creates a first predetermined angle (almost 90 degrees) relative to the first outer surface 62b (e.g. the first outer surface 62b lies on horizontal x-axis), the first predetermine angle being configured to position an operator's hand 74 a predetermined distance away from the vaccination delivery location 34. 
Regarding claim 5, wherein the vaccination delivery location 34 is positioned relative to the action button 58, see Fig. 1. 
Regarding claims 6 & 14, wherein the vaccination delivery location 34 includes an opening 34 in the vaccination device 11 from which the vaccination needle 33 extends; the opening 34 in the vaccination device being positioned at a predetermined angle relative to the activation axis (vertical y-axis of the button 58). 
Note: as mentioned above, the vaccination device including plate 35, bracket 28, motor 27, and hypodermic syringe 20; the plate 35 is a part of the vaccination device; and wherein the opening 34 located in the plate 58.
Regarding claim 13, the vaccination location is positioned relative to the first outer surface 62b of the action plate. 
Regarding claim 16, it encompasses the same scope of the invention as to that of device claims 1 and 8 except claim 16 drafted in method format instead of apparatus format.  The claim 16 is therefore rejected for the same reason as set forth above.
It is noted that Examiner believes that claims 1, 8 and 16 are not patentable distinguish from each other.  In other words, if the device/apparatus claim (or method claim) is unpatentable and rejected over the prior art, the evidence or admission may be used in a rejection under method claim (or device/apparatus claim) as well. Therefore, claims 1, 8 and 16 are examined together.  However, if Applicant believes that the claims 1, 8 and 16 are patentable distinguishable, then the claims would be subject to further Election/Restriction.
Regarding claim 17, as best as understood, wherein the predetermined location of the action button 58 on the action plate is positioned relative to the vaccination delivery location 34, an activation axis (equivalent to vertical y-axis) of the action button 58 being at a predetermined angle relative to a vaccination delivery location axis (e.g. same elongated axis with the needle 33). 
Regarding claim 18, similar to the rejection of claim 13 above, the vaccination location 34 is positioned relative to the first outer surface 62b of the action plate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yiournas (US 4,276,879).
Regarding claims 3 and 11, Yiournas discloses the claimed invention except for the material as required in claims 3 and 11.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain at least a first portion of the action plate formed of anodized aluminum and at least a second portion formed of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claims 9-10, 19-20, Yiournas discloses the claimed invention except for that the predetermined distance is about 14 millimeters from a center of the action button to the vaccination delivery location; an amount of minimum force of 1 Newton; the vaccination delivery location is positioned between 1 and 2 millimeters from the first outer surface.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain the values as required in the claims 9-10, 19-20, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-14, 16-20 of U.S. Application Nos. 16/379310.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are not structurally distinguishable from the claims in the patents.

Current Application 16/494075
Application No. 16/379310, CLM 8/31/21
Claims 1 & 7
Equivalent to claim 1 of App No. ‘310
Claim 2
Equivalent to claim 2 of App No. ‘310
Claim 3
Equivalent to claim 3 of App No. ‘310
Claim 4
Equivalent to claim 4 of App No. ‘310
Claim 5
Equivalent to claim 5 of App No. ‘310
Claim 6
Equivalent to claim 6 of App No. ‘310
Claims 8 & 15
Equivalent to claim 8 of App No. ‘310
Claim 9
Equivalent to claim 9 of App No. ‘310
Claim 10
Equivalent to claim 10 of App No. ‘310
Claim 11
Equivalent to claim 11 of App No. ‘310
Claim 12
Equivalent to claim 12 of App No. ‘310

Equivalent to claim 13 of App No. ‘310
Claim 14
Equivalent to claim 14 of App No. ‘310
Claim 16
Equivalent to claim 16 of App No. ‘310
Claim 17
Equivalent to claim 17 of App No. ‘310
Claim 18
Equivalent to claim 18 of App No. ‘310
Claim 19
Equivalent to claim 19 of App No. ‘310
Claim 20
Equivalent to claim 20 of App No. ‘310


This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. 

Allowable Subject Matter

The claims 7 & 15 are being rejected on the ground of nonstatutory obviousness-type double patenting.  Applicant is requested to file terminal disclaimer to overcome obviousness -type double patenting. 
In addition, claims 7 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims; also claims 7 & 15 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783